Title: To John Adams from Tench Coxe, 25 May 1791
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia May 25th. 1791

I have the honor to inform you that on a second application of your Steward, I this day paid a second Sum of one hundred Dollars—
A letter from the Supervisor of Virginia to a gentleman in this City mentions that the plan of the Bank does not appear to create any uneasiness there, and that he considers the excise or revenue law as likely to be popular on the South side of James River, where it was expected to give rise to a very animated opposition.
The Census of New Jersey was exhibited at this office a few days ago and amounts to 184,000 persons.  The frontier County, Sussex, is the second in population, & falls but a few hundred short of the oldest county in the State.
I have the honor to be with the highest respect, / Sir / your most obedient / and most humble Servant

Tench Coxe